DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1–6, 9–10, 13–17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagimori (US Pat. # 7911645) in view of Moriyama et al. (US Pub. # 20040136025), hereinafter referred to as Moriyama.
Regarding claims 1 and 20, Sagimori teaches, “An image forming apparatus (claim 20: method) comprising: an image forming device (ref. # 28; col. 3, ln. 65 – col. 4, ln. 12); and control circuitry (12) configured to control the image forming device, wherein the control circuitry is configured to: display on a display device a plurality of adjustment controls (Fig. 3A–3G show a plurality of adjustment controls, such as density adjustments, color separation adjustments, gamma/gradation adjustment, etc.; see also Col. 5, Ln. 51–49 & Col. 15, Ln. 7–46), wherein the plurality of adjustment controls comprise an image density correction control, a toner adhesion amount control, and a gradation correction control (Fig. 3A–3G; Col. 5, Ln. 51–49 & Col. 15, Ln. 7–46); receive a setting instruction from the user specifying a date and a time; set a set time of executing control of the control content selected to the date and the time specified by the user, based on the setting instruction from the user (Fig. 3A; user selects a waiting time of 12h; for example, if the current date and time is 1/1/2023 at 1:00pm when the user selects 12h, the control content will be executed at 1:00am on 1/2/2023; this is functionally equivalent to selecting a day and time as claimed); and execute, at the set time, the control of the control content selected (12 is configured to perform density adjustment based on user selection of time; col. 6, ln. 55 – col 7, ln. 31; further, Col. 7, Ln. 18 & 25 describe the time for performing the adjustment selected based on time when request from user is received).” Sagimori does not appear to teach, “a plurality of adjustment controls available for selection by a user…select control content to be executed based on a selection instruction from a user specifying one or more of the plurality of adjustment controls.” However, while Sagimori does not teach selecting the multiple adjustments to occur at the specified time, Moriyama (see para. [0175, 0176, 0016]) teaches the deficiencies of Sagimori. It would have been obvious to one skilled in the art at the time of filing to modify Sagimori’s invention to include a plurality of adjustment controls available for selection by a user…select control content to be executed based on a selection instruction from a user specifying one or more of the plurality of adjustment controls.
The ordinary artisan would have been motivated to modify Sagimori’s invention for at least the purpose of reducing downtime due to adjustments performed during a job or reducing the overall correction/adjustment time, increasing overall productivity. 
 	Regarding claim 2, Sagimori teaches, “wherein the a display device (20) is configured to, after the control circuitry (12) executes the control of the control content selected at the set time, display at least one of an end time of the control executed, a content of the control executed, and a result of the control executed (col. 6, ln. 55 – col. 7, ln. 31; Fig. 3A).”
Regarding claim 3, Sagimori in combination with Moriyama teaches, “wherein the control circuitry (12) is configured to execute each of the one or more adjustment controls selected by the selection instruction from among the plurality of adjustment controls for adjusting image forming conditions (Sagimori: Fig. 3G; col. 6, ln. 55 – col. 7, ln. 31; col. 8, ln. 26–54; col. 11, ln. 57 – col. 12, ln. 32; density of patterns changed to different levels based on detection; Moriyama: para. [0175, 0176, 0016]).” (See obviousness statement in claim 1/20 rejection above)
Regarding claim 4, Sagimori teaches, “wherein the plurality of adjustment controls include adjustment control for adjusting the image forming conditions based on an image formed on a recording material (col. 4, ln. 3–8).”
Regarding claims 5 and 13, Sagimori teaches, “an image density (or “adhesion”; see applicant’s specification pg. 11, ln. 26–27) detector (30) configured to detect an image density of an image (32) formed on the recording material by the image forming device (col. 4, ln. 3–8), wherein the gradation correction control performs gradation correction based on a detection result obtained by detecting, with the image density detector, an image density of a gradation correction pattern formed on the recording material (col. 15, ln. 7–46; correcting gamma data/gradation data using detected density).”
Regarding claims 6 and 10, Sagimori teaches, “an image density (or “adhesion”; see applicant’s specification pg. 11, ln. 26–27) detector (30) configured to detect an image density of an image (32) formed on the recording material by the image forming device (col. 4, ln. 3–8), wherein the image density correction control performs image density correction based on a detection result obtained by detecting, with the image density detector, an image density of an image density correction pattern formed on the recording material (col. 3, ln. 66 – col. 4, ln. 39).”
Regarding claim 9, Sagimori teaches, “an image bearer, wherein the image forming device (28) is configured to transfer a toner image formed on the image bearer onto a recording material to perform image formation (col. 4, ln. 3–8), and wherein the plurality of adjustment controls include adjustment control for adjusting the image forming conditions based on the toner image formed on the image bearer (col. 4, ln. 56 – col. 5, ln. 5; col. 9, ln. 34–64).”
Regarding claim 14, Sagimori teaches, “wherein the control circuitry includes at least one of a central processing unit (CPU), and a read only memory (ROM), and a hard disk drive (HDD) (Fig. 1, ref. # 12, 14, 16; col. 4, ln. 43–55).”
Regarding claim 15, Sagimori teaches, “wherein the CPU is configured to control an operation of the image forming apparatus (ref. # 14; col. 4, ln. 43–55).”
Regarding claim 16, Sagimori teaches, “a random access memory (RAM), wherein the CPU is configured to execute a program stored in the ROM or the HDD and use the RAM as a work area to control the operation of the image forming apparatus (ref. # 14, 16, 24; col. 4, ln. 43 – col. 5, ln. 5).”
Regarding claim 17, Sagimori teaches, “wherein the control circuitry includes a central processing unit (CPU), and wherein the CPU is configured to control the display device (ref. # 12, 14, 20; col. 3, ln. 53–65).”
Claims 7, 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagimori (US Pat. # 7911645) in view of Moriyama (US Pub. # 20040136025), and in further view of Yamamura et al. (US Pub. # 20200074598), hereinafter referred to as Yamamura.
Regarding claims 7–8 and 11–12, Sagimori teaches, “an image density (or as described by applicant on pg. 11, ln. 26–27 of the specification, “toner adhesion amount”) detector (30) configured to detect an image density of an image (32) formed on the recording material by the image forming device (col. 4, ln. 3–8).” The combination of Sagimori and Moriyama does not appear to teach, “wherein the image density correction control includes conveyance-direction (orthogonal-direction) image-density-deviation correction control to correct an image density deviation in a conveyance (or driving) direction (or orthogonal to a conveyance/driving direction) of the recording material, based on a detection result obtained by detecting, with the image density detector, an image density of an image density deviation correction pattern formed on the recording material.” However, Yamamura teaches the deficiencies of Sagimori and Moriyama (see para. [0071, 0072, 0085–0087, 0175]. It would have been obvious to one skilled in the art at the time of filing to modify the combination of Sagimori and Moriyama’s invention to include wherein the image density correction control includes conveyance-direction (orthogonal-direction) image-density-deviation correction control to correct an image density deviation in a conveyance (or driving) direction (or orthogonal to a conveyance/driving direction) of the recording material, based on a detection result obtained by detecting, with the image density detector, an image density of an image density deviation correction pattern formed on the recording material.
The ordinary artisan would have been motivated to modify the combination of Sagimori and Moriyama’s invention for at least the purpose of ensuring prints are printed in a clear and quality way, and further ensuring the sensor/detector is properly operating by performing adjustment/correction in multiple directions (see also para. [0091–0096] of Yamamura).
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagimori (US Pat. # 7911645) in view of Moriyama (US Pub. # 20040136025), and in further view of Sugiyama (EP 2042936 A1).
Regarding claims 18 and 19, the combination of Sagimori and Moriyama’s invention does not appear to teach, “wherein the adjustment control for adjusting the image forming conditions based on the image formed on the recording material is for executing image formation under image forming conditions corresponding to a type of the recording material; wherein the type of the recording material is configured to be designated by the user.” However, Sugiyama teaches the deficiencies of Sagimori and Moriyama (see para. [0094–0105]). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Sagimori and Moriyama’s invention to include wherein the adjustment control for adjusting the image forming conditions based on the image formed on the recording material is for executing image formation under image forming conditions corresponding to a type of the recording material; wherein the type of the recording material is configured to be designated by the user.
The ordinary artisan would have been motivated to modify the combination of Sagimori and Moriyama’s invention for at least the purpose of finely controlling density for different media types since appearance of toner changes with different types of printing material.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1–6, 9–10, 13–17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852